Exhibit 8.1 The following table sets forth a list of our subsidiaries. Omitted from the table are those subsidiaries which are not significant subsidiaries (as defined in rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934, as amended). Name of Subsidiary Jurisdiction of Incorporation Elbit Ltd. Israel DEP Technology Holdings Ltd. Israel Given Imaging Ltd. Israel RDC Rafael Development Corporation Ltd. Israel Kyma Medical Technologies Ltd. Israel Starling Advanced Communications Ltd. Israel
